Citation Nr: 1043028	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar spine strain, prior to June 29, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine strain, from June 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 2001 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The appellant moved during the appeal, and the case was 
transferred to the RO in Wichita, Kansas.  A September 2008 RO 
Decision Review Officer's decision granted an increased 
evaluation of 20 percent for lumbar spine strain, effective June 
29, 2007.  The Court has held that a "decision awarding a higher 
rating, but less than the maximum available benefit . . . does 
not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, the Board may proceed with 
the appeal.
 
In May 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issue of entitlement to an evaluation in excess of 20 percent 
for lumbar spine strain from June 29, 2007, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the May 2010 hearing, prior to the promulgation of a decision 
in the appeal, the appellant stated that he wished to withdraw 
his claim for entitlement to an evaluation in excess of 10 
percent for lumbar strain, prior to June 29, 2007. 





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, at the May 2010 hearing, the appellant stated that he 
wished to withdraw his appeal for entitlement to an evaluation in 
excess of 10 percent for lumbar strain, prior to June 29, 2007.  
See May 2010 Hearing Transcript (Tr.), at 4.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 10 
percent for lumbar strain prior to June 29, 2007, is dismissed.




REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  Specifically, there 
appear to be outstanding Social Security Records.  At the May 
2010 hearing, the appellant stated that he was approved for 
Social Security disability benefits in May 2010.  See Tr. at 7.  
He specifically stated that his service-connected low back 
disability is one of the reasons that he is receiving Social 
Security disability benefits.  Id.  There is no indication in the 
claims folder that the RO requested records from the Social 
Security Administration (SSA).  Because the SSA records may be 
pertinent to the adjudication of the appellant's increased rating 
claim, the Board finds that reasonable efforts should be made to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 
(1992) (noting that VA has a duty to obtain SSA records when they 
may be relevant).

Additionally, the Board finds the record is inadequate to 
determine the current state of the appellant's low back 
disability.  Lay statements and medical records received by VA 
indicate that the appellant's low back disability may have 
worsened since his previous fee-basis VA examination in September 
2007, more than three years ago. 
In a November 2008 statement submitted with his substantive 
appeal, the appellant stated that the pain in his lumbar region 
is very severe and every year it gets worse.  
A September 2009 private treatment record from Dr. M.N. also 
reflects that the appellant reported that his low back pain has 
recently been aggravated and is worse.    Additionally, the 
September 2007 fee-basis examination report reflects that there 
was no evidence of radiating pain on movement.  However, a June 
2009 VA treatment record noted that the appellant's chronic low 
back pain was primarily located in the lumbar region, with 
radiation to bilateral hips, down the anterior portion of the 
left thigh.  The June 2009 VA treatment record also noted that 
the pain was associated with intermittent numbness in both feet.  
Further, the September 2007 VA examination report indicates that 
the appellant reported one incident of incapacitation due to low 
back pain in the past year which lasted a total of seven days.  
However, in the November 2008 statement, the appellant reported 
that he will sometimes be unable to get out of bed for four to 
six weeks.  As there is evidence that the appellant's lumbar 
spine disability may have worsened and the most recent fee-basis 
VA examination was more than three years ago, the Board finds 
that the September 2007 fee-basis VA examination is not 
sufficiently contemporaneous for purposes of evaluating the 
nature and severity of the appellant's lumbar spine disability.  
The appellant is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds 
that a VA examination is necessary prior to appellate 
adjudication of this issue.

Finally, at the May 2010 hearing, the appellant reported that he 
is currently being treated for his back at the VA Medical Center 
(VAMC) in Wichita, Kansas.  A review of the claims folder 
reflects that the most recent VA treatment record in the claims 
file is from July 2009.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA 
treatment records may be material to the appellant's claims since 
the records may provide a better picture of the current status of 
the appellant's service-connected disability.  Therefore, an 
effort should be made to locate the VA treatment records from 
July 2009 to present so they may be associated with the 
appellant's claims folder.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration 
and obtain a copy of that agency's decision 
concerning the appellant's claim for 
disability benefits, including any medical 
records used to make the decision.  If the 
search for these records yields negative 
results, this fact should be clearly noted in 
the claims folder.  Also, provide the 
appellant with notice of any inability to 
obtain these records.

2. Obtain all of the appellant's VA treatment 
records from July 2009 to present, including 
records from the Wichita, Kansas, VAMC.  If 
no such records are available, the claims 
folder must indicate this fact.

3. After an appropriate period of time for 
response from the Wichita, Kansas, VAMC, and 
Social Security Administration has passed, 
schedule the appellant for a VA examination 
by a physician with appropriate expertise to 
determine the following:

*	Determine the nature and severity of his 
service-connected lumbar spine strain, to 
include any neurological abnormalities. 

*	Conduct all testing and evaluation needed 
to make these determinations, including a 
physical examination.  The examiner should 
identify and completely describe all 
current symptomatology.

*	The VA examiner should consider the June 
2009 VA treatment record indicating the 
appellant reported radiating pain to the 
bilateral hips and left thigh, and 
numbness of both feet.

*	The examination report must include ranges 
of motion, with notations as to the degree 
of motion at which the appellant 
experiences pain, if any.  The degree of 
any additional functional impairment due 
to pain, including on use, should be set 
forth in additional degrees of limitation 
of range of motion.  In particular, the 
examiner should discuss any associated 
limitation of forward flexion of the 
thoracolumbar spine, ankylosis (favorable 
or unfavorable) of the entire 
thoracolumbar spine, and unfavorable 
ankylosis of the entire spine.  

*	The claims folder must be made available 
to the examiner for review in connection 
with the examination, including a complete 
copy of this remand.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the appellant's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to an evaluation in 
excess of 20 percent for lumbar spine strain 
from June 29, 2007.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


